DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to U.S. Provisional Patent Application No. 62/611,207 filed on December 28, 2017.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group I: Claims 1-8 and 10-20, corresponding to the species of Figs. 1-8 and 11-14;
Group II: Claim 9, corresponding to Figs. 9-10. 
The species are independent or distinct because Group II: claim 9 is directed towards a roller, which is a distinct invention compared to Group I: claims 1-8 and 10-20, which is directed towards mattress cover/material/ fabric. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr. Paul S. Mazzola on 25 January 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 10-20.  9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said resilient member".  There is insufficient antecedent basis for this limitation in the claim. Which structural component is “said resilient member”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzler US 4941221, hereinafter Kanzler.
Re Claim 1, Kanzler teaches:
A mattress cover for coupling to a mattress having an upper surface opposite a lower surface (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33”.) and a thickness defined between the upper surface and the lower surface with the mattress (at least Fig. 5) providing movement therapy (at least [Abstract] “articulatory movement whereby the supporting surface (13) can assume a first attitude for supporting the body of a person”.) comprising increasing the thickness of the mattress with a patient disposed thereon (at least Fig. 6), said mattress cover comprising: 
a patient support portion adapted to cover the upper surface of the mattress, said patient support portion having an outer periphery sized so that a majority of the patient is supported on said patient support portion within said outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); 
a bottom portion coupled to said patient support portion and adapted to cover the lower surface of the mattress (at least Fig. 5 element 33); 
peripheral portions extending between said patient support portion and said bottom portion (at least Fig. 5 and [Col. 4 lines 1-10] “two longitudinal side panels 35”.) such that said mattress cover is adapted to substantially encase the mattress (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33 fitted to the mattress 11”.); and 
an augmenting feature associated with one of said peripheral portions with said augmenting feature adapted to move between a stored configuration in the absence of the movement therapy, and a deployed configuration in response to increasing the thickness of the mattress during the movement therapy (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Re Claim 2, Kanzler teaches:
The mattress cover of claim 1 (detailed with respect to claim 1), wherein said one peripheral portion comprises a width defined between said patient support portion and said bottom portion with said width adapted to increase as said augmenting feature moves from said stored configuration to said deployed configuration, and decrease as said augmenting feature moves from said deployed configuration to said stored configuration (at least Figs. 5-7 and [Col. 6 lines 20-35] “If the person wishes to change from the supine position to a side position, the control system is initiated so as to cause inflation of the particular longitudinal inflatable chamber 31 opposite to the side to which the person wishes to turn and so elevate the respective marginal longitudinal section 17 of the supporting surface”.).
Re Claim 3, Kanzler teaches:
The mattress cover of claim 1 (detailed with respect to claim 1), wherein said augmenting feature further comprises concertinaed material coupled to said one peripheral portion with said concertinaed material adapted to assume an expanded state in said deployed configuration and a natural state in said stored configuration (at least Fig. 5 and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.).
Re Claim 4, Kanzler teaches:
The mattress cover of claim 1 (detailed with respect to claim 1), wherein said augmenting feature further comprises a fold of material coupled to said one peripheral portion with said fold of material adapted to be positioned adjacent said one peripheral portion in said stored configuration and further adapted to extend away from said one peripheral portion in said deployed configuration (at least Figs. 5-6 and [Col. 5 lines 20-35] “The flexible covering 39 includes sufficient surplus material to accommodate spreading of the covering when one or both of the longitudinal inflatable chambers 31 are fully inflated. When the two longitudinal inflatable chambers are in a deflated condition, the surplus material lays loosely adjacent the longitudinal sides of the mattress, as best seen in FIG. 5”.).
Re Claim 5, Kanzler teaches:
The mattress cover of claim 4 (detailed with respect to claim 4), wherein said fold of material further comprises a coupled end coupled to said one peripheral portion proximate said patient support portion and a free end positioned adjacent said one peripheral portion in said stored configuration (at least Figs. 5-6 and [Col. 5 lines 20-35] “Each transverse inflatable chamber is however releasably fastened to the underside of a flexible covering 39 which overlies the various longitudinal and transverse inflatable chambers and drapes down alongside the longitudinal sides of the mattress 11”.).
Re Claim 8, Kanzler teaches:
The mattress cover of claim 5 (detailed with respect to claim 5), further comprising a coupler coupled to said one peripheral portion and a counterposing coupler coupled to said fold of material with said coupler and said counterposing coupler being releasably coupled to one another (at least Figs. 5-6 and [Col. 5 lines 20-35] “The longitudinal edges of the flexible covering 39 are releasably fastened to the longitudinal sides 35 of the mattress cover 33 at a location 40 below location 37 at which the adjacent longitudinal inflatable chamber 31 is attached to the longitudinal side panel 35”.).
Re Claim 10, Kanzler teaches:
The mattress cover of claim 4 (detailed with respect to claim 4), further comprising a securing member disposed between said fold of material and said one peripheral portion with said securing member adapted to prevent relative movement between said mattress cover and the mattress (at least Figs. 5-6 and [Col. 5 lines 20-35] “Each transverse inflatable chamber is however releasably fastened to the underside of a flexible covering 39 which overlies the various longitudinal and transverse inflatable chambers and drapes down alongside the longitudinal sides of the mattress 11”.).
Re Claim 14, Kanzler teaches:
A mattress cover for coupling to a mattress having an upper surface opposite a lower surface (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33”.) and a thickness defined between the upper surface and the lower surface with the mattress (at least Fig. 5) providing movement therapy (at least [Abstract] “articulatory movement whereby the supporting surface (13) can assume a first attitude for supporting the body of a person”.) comprising increasing the thickness of the mattress with a patient disposed thereon (at least Fig. 6), said mattress cover comprising: 
a patient support portion adapted to cover the upper surface of the mattress, said patient support portion having an outer periphery sized so that a majority of the patient is supported on said patient support portion within said outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); and 
a bottom portion opposite said patient support portion and adapted to cover the lower surface of the mattress such that the mattress is disposed between said patient support portion and said bottom portion (at least Fig. 5 element 33), 
wherein said patient support portion is adapted to at least partially overlap said bottom portion and move relative to said bottom portion to accommodate the increasing thickness of the mattress during the movement therapy (at least Figs. 5-6 and [Col. 3 lines 65-68] “mattress cover 33 fitted to the mattress 11”.).
Re Claim 15, Kanzler teaches:
The mattress cover of claim 14 (detailed with respect to claim 14), wherein said bottom portion comprises an upper edge and said patient support portion completely overlaps said upper edge when placed on the upper surface of the mattress (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Re Claim 16, Kanzler teaches:
The mattress cover of claim 15 (detailed with respect to claim 15), wherein said patient support portion and said bottom portion are adapted to overlap adjacent to opposing sides of the mattress (at .
Re Claim 19, Kanzler teaches:
A movement therapy mattress assembly comprising: a mattress having an upper surface, a lower surface, sides (at least Fig. 5 and [Col. 3 lines 15-20] “a body supporting apparatus which is used in conjunction with a conventional bed mattress”.), and a patient turning device positioned adjacent to said lower surface and adapted to move said mattress to provide movement therapy (at least Fig. 5 and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.); 
a mattress cover comprising: a patient support portion covering said upper surface of said mattress, said patient support portion having an outer periphery sized so that a majority of the patient is supported on said patient support portion within said outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); 
a bottom portion coupled to said patient support portion, said bottom portion covering said patient turning device (at least Fig. 5 element 33); and 
peripheral portions extending between said patient support portion and said bottom portion, said peripheral portions covering said sides of said mattress (at least Fig. 5 and [Col. 4 lines 1-10] “two longitudinal side panels 35” and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.); and 
an augmenting feature associated with said mattress cover and adapted to move between a stored configuration in the absence of the movement therapy and a deployed configuration to accommodate movement of said mattress during the movement therapy (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Re Claim 20, Kanzler teaches:
The movement therapy mattress assembly of claim 19 (detailed with respect to claim 19), wherein said patient turning device comprises an inflatable bladder (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Davis et al US 20170164695 A1, hereinafter Davis.
Re Claim 6, Kanzler teaches:
The mattress cover of claim 5 (detailed with respect to claim 5). 
Kanzler does not explicitly teach:
further comprising a resilient member coupled to said fold of material at said free end with said resilient member biasing said fold of material to said stored configuration.
However, Davis teaches:
further comprising a resilient member coupled to said fold of material at said free end with said resilient member biasing said fold of material to said stored configuration (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with 
Re Claim 17, Kanzler teaches:
The mattress cover of claim 14 (detailed with respect to claim 14). 
Kanzler does not explicitly teach:
further comprising a resilient member coupled to said patient support portion and said bottom portion with said resilient member biasing said patient support portion towards said bottom portion and said bottom portion towards said patient support portion.
However, Davis teaches:
further comprising a resilient member coupled to said patient support portion and said bottom portion with said resilient member biasing said patient support portion towards said bottom portion and said bottom portion towards said patient support portion (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with the resilient member taught by Davis because both are directed towards the same field of endeavor of mattress covers with peripheral folds and doing so involves using a known technique (providing resilient member at the end of the fold as taught by Davis) with a known device (mattress cover fold taught by Kanzler) with predictable results. A person having ordinary skill in the art would have been motivated to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Sackner US 1926500, hereinafter Sackner.
Re Claim 7, Kanzler teaches:
The mattress cover of claim 5 (detailed with respect to claim 5). 
Kanzler does not explicitly teach:
wherein said resilient member is coupled to another one of said peripheral portions such that said resilient member is adapted to be tensioned by a force transverse to said resilient member when said augmenting feature is moved to said deployed configuration.
However, Sackner teaches:
wherein said resilient member (at least [Col. 1 lines 29-35] “jute batting is especially desirable because it is cheap, resilient, and stands up well in use”.) is coupled to another one of said peripheral portions such that said resilient member is adapted to be tensioned by a force transverse to said resilient member when said augmenting feature is moved to said deployed configuration (at least Fig. 4 and [Col. 1 lines 43-55] “The bat is rolled […] The cords 2 and 3 of different size are disposed longitudinally together and are covered by the fabric covering 4”. In other words, Sackner teaches that the resilient members are coupled together via the fabric covering 4, and since the fabric covering 4 provides the force that wraps around the resilient member, it holds the roll together (holding the roll together is the tensioning transverse force).).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with the resilient member taught by Sackner because both are directed towards the same field of endeavor .

Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Wilkinson US 6370716 B1, hereinafter Wilkinson.
Re Claim 11, Kanzler teaches:
The mattress cover of claim 1 (detailed with respect to claim 1), wherein said patient support portion further comprises a first area (at least Fig. 5 and [Col. 3 lines 27-30] “two marginal longitudinal sections 17”.) and a second area different from said first area (at least Fig. 5 and [Col. 3 lines 27-30] “a central longitudinal section 15”.),
 a second material forming said second area (at least [Col. 4 lines 67-68 to Col. 5 lines 1-5] “covering 39 may be of any suitable construction, but preferably includes a portion 41 of sheepskin or other fibrous material which provides said body supporting surface 13” In other words, material of the area taught by Kanzler is relatively inelastic.).
Kanzler does not explicitly teach:
with said first area formed from a first material having greater relative elasticity than.
However, Wilkinson teaches:
with said first area formed from a first material having greater relative elasticity than (at least [Col. 12 lines 45-65] “The side walls 206 and 208 can include stretchable panels 222 and 224 that allows the outer cover 22 to expand and contract as the support cells 14 rise and fall within the outer cover 22”.).

Re Claim 12, the combination of Kanzler and Wilkinson teaches:
The mattress cover of claim 11 (detailed with respect to claim 11). 
Kanzler further teaches:
wherein said first area is positioned proximate said outer periphery of said patient support portion (at least Fig. 5 and [Col. 3 lines 27-30] “two marginal longitudinal sections 17”.) and said second area is positioned inwardly from said outer periphery relative to said first area (at least Fig. 5 and [Col. 3 lines 27-30] “a central longitudinal section 15”.) such that said patient support portion is adapted to concentrate elastic expansion to said first area in response to increasing the thickness of the mattress during the movement therapy (at least [Col. 6 lines 20-35] “inflation of the particular longitudinal inflatable chamber 31 opposite to the side to which the person wishes to turn and so elevate the respective marginal longitudinal section 17 of the supporting surface”.).
Re Claim 13, the combination of Kanzler and Wilkinson teaches:
The mattress cover of claim 11 (detailed with respect to claim 11). 
Kanzler further teaches:
wherein said first and second materials are formed in said first and second areas (at least Fig. 5) using at least one of additive manufacturing and three- dimensional printing technology (It is noted that .
Re Claim 18, Kanzler teaches:
A mattress cover for coupling to a mattress having an upper surface opposite a lower surface (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33”.) and a thickness defined between the upper surface and the lower surface (at least Fig. 5) with the mattress providing movement therapy (at least [Abstract] “articulatory movement whereby the supporting surface (13) can assume a first attitude for supporting the body of a person”.), said mattress cover comprising: 
a patient support portion adapted to cover the upper surface of the mattress, said patient support portion comprising a head end, a foot end, and opposing sides defining an outer periphery sized so that a majority of the patient is supported on said patient support portion within said outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.), and a second area of a second material having a second elasticity less than said first elasticity (at least [Col. 4 lines 67-68 to Col. 5 lines 1-5] “covering 39 may be of any suitable construction, but preferably includes a portion 41 of sheepskin or other fibrous material which provides said body supporting surface 13” In other words, material of the area taught by Kanzler is relatively inelastic.); and 
a bottom portion coupled to said patient support portion and adapted to cover the lower surface of the mattress such that said mattress cover substantially encases the mattress between said patient support portion and said bottom portion (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33 fitted to the mattress 11”.), 
wherein said first area of said first material is positioned adjacent to said opposing sides of patient support portion and said second area of said second material is positioned inwardly from said outer periphery relative to said first area such that said patient support portion is adapted to concentrate elastic expansion to said first area in response to increasing the thickness of the mattress during the movement therapy; and wherein said second area is positioned adjacent said head end and said foot end such that said second area expands in response to increasing the thickness of the mattress to a lesser extent than said first area (at least [Col. 6 lines 20-35] “inflation of the particular longitudinal inflatable chamber 31 opposite to the side to which the person wishes to turn and so elevate the respective marginal longitudinal section 17 of the supporting surface” In other words, the first area marginal longitudinal sections 17 have greater relative elasticity than the second area longitudinal section 15 because the first area inflates.).
Kanzler does not explicitly teach:
said patient support portion is formed from a first area of a first material having a first elasticity.
However, Wilkinson teaches:
said patient support portion is formed from a first area of a first material having a first elasticity (at least [Col. 12 lines 45-65] “The side walls 206 and 208 can include stretchable panels 222 and 224 that allows the outer cover 22 to expand and contract as the support cells 14 rise and fall within the outer cover 22”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with the stretchable material taught by Wilkinson because both are directed towards the same field of endeavor of mattress covers that accommodate expansion and doing so involves using a known technique (providing a stretchable material as taught by Wilkinson) with a known device (mattress cover taught by Kanzler) with predictable results. In other words, Kanzler teaches that the mattress cover can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021